 LOUDON STEEL, INC. 307Loudon Steel, Inc. and Sheet Metal Workers Interna-tional Association, Local 7, AFLŒCIO.  Cases 7ŒCAŒ44080Œ1, 7ŒCAŒ44080Œ2, and 7ŒCAŒ44270 September 26, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND SCHAUMBER On April 12, 2002, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Respondent filed exceptions.  The General Counsel filed a motion to strike the Respondent™s exceptions, an answering brief to the Respondent™s exceptions, and conditional cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to adopt the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below.3                                                                                                                                                       1 The General Counsel moves to strike the Respondent™s exceptions on the ground that they do not satisfy Sec. 102.46(b)(1) of the Board™s Rules and Regulations.  The exceptions do, however, cite transcript testimony, record exhibits, and pages of the judge™s decision.  In these circumstances, we deny the General Counsel™s motion because the Respondent™s exceptions substantially, if not fully, comply with the Board™s requirements.  Brown & Root U.S.A., Inc., 319 NLRB 1009 fn. 1 (1995); Days Hotel of Southfield, 311 NLRB 856 fn. 2 (1993); United Merchants Mfrs. 284 NLRB 135 fn. 1 (1987), denied enf. on other grounds, Clothing Textile Workers v. NLRB, No. 87-2649 (4th Cir. 1988) (unpublished). 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge found that the Respondent unlawfully interrogated em-ployee Daniel Hurren about his union activity.  No exceptions were filed to this finding. We agree with the judge that the Respondent unlawfully interrogated employee Donald Davis regarding his union sympathies when the Respondent™s foreman, Aaron Burrows, asked Davis to sign an antiunion petition.  In view of these findings, we find it unnecessary to pass on the judge™s additional finding that the Respon-dent™s second shift supervisor, Emory Close, also unlawfully interro-gated employee Davis when Close asked Davis if Davis and Hurren were friends.  Any violation in this regard would be cumulative and would not affect the remedy or Order. 3 The General Counsel noted in conditional cross-exceptions that the judge failed to conform the recommended Order and notice with the conclusions of law.  The judge found that the Respondent violated Sec. 8(a)(1) of the Act by promulgating and maintaining a no-solicitation rule that is overly broad.  However, the judge failed to include the requisite provisions in his recommended Order and notice.  We grant AMENDED CONCLUSIONS OF LAW 1. The Respondent, Loudon Steel, Inc., violated Sec-tion 8(a)(1) of the Act by (a) Coercively interrogating employees about their un-ion activities or sympathies;  (b) Telling employees orally and in writing to report harassment by union adherents to management; (c) Telling Daniel Hurren that he could only speak to other employees at breaks, lunch, and before and after work; (d) Threatening to place Daniel Hurren™s union activi-ties under surveillance and doing so; (e) Threatening Daniel Hurren with physical harm and property damage; (f) Threatening Daniel Hurren with discharge if he failed to achieve an unrealistic production quota; (g) Engaging in surveillance of employees™ union ac-tivities by approaching their vehicles as the Union at-tempted to distribute handbills; and (h) Promulgating and maintaining a no-solicitation rule that is overbroad.  Respondent violated Section 8(a)(3) and (1) of the Act by (i) Laying off Donald Davis on May 31, 2001, and failing to recall him; (j) Creating an unrealistic production quota for Daniel Hurren and imposing this unrealistic production quota on him on May 29, 2001; and (k) Constructively discharging Daniel Hurren on May 29, 2001.  the General Counsel™s conditional cross-exceptions in this respect and shall appropriately modify the recommended Order and notice. We also note that, although the judge found that the Respondent vio-lated Sec. 8(a)(1) of the Act by telling employees orally and in writing to report harassment by union adherents to management, he failed to provide in his recommended Order that the Respondent shall cease and desist from such conduct.  Accordingly, we shall modify the recom-mended Order in this regard. We also find merit in the General Counsel™s conditional cross-exceptions and find that the Respondent violated Sec. 8(a)(1) of the Act by threatening to discharge employee Daniel Hurren if he did not meet an unrealistic production quota, and Sec. 8(a)(3) and (1) of the Act by imposing the unrealistic production quota on Hurren.  In so finding, we note that these violations are alleged in the complaint and were fully litigated.  These findings support the judge™s conclusion  that the Re-spondent constructively discharged Hurren in violation of Sec. 8(a)(3) and (1) of the Act.  See Bolivar Tee™s Mfg. Co., 334 NLRB 1145, 1157Œ1158 (2001), enfd. Bolivar Tee™s Mfg. Co. v. NLRB, No. 01Œ1478 (D.C. Cir. 2003) (unpublished).  Accordingly, we shall modify the judge™s recommended Order and notice to reflect these additional violations. Finally, the Respondent has filed no exceptions to the judge™s grant of a broad order.  In these circumstances, and on this record, we shall grant that order.  340 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below, and orders that the 
Respondent Loudon Steel, Inc., Millington, Michigan, its 
officers, agents, successors, and assigns shall take the 
action set forth in the Order as modified and set forth in 
full below.
 1.  Cease and desist from 
(a) Coercively interrogating employees about their un-
ion activities or sympathies. 
(b) Telling employees orally and in writing to report 
harassment by union adherents to management. 
(c) Telling employees that they can only speak to other 
employees at breaks, lunch, and before and after work. 
(d) Threatening to place employees™ union activities 
under surveillance and doing so. 
(e) Threatening employees w
ith physical harm and/or 
property damage.
 (f) Threatening employees with
 discharge if they failed 
to achieve an unrealistic production quota. 
(g) Engaging in surveillance of employees™ union ac-
tivities by approaching their vehicles as the Union at-

tempted to distribute handbills. 
(h) Promulgating and maintaining a no-solicitation rule 
that is overbroad. 
(i) Laying off and failing to
 recall employees because 
they engage in union activities.
 (j) Creating unrealistic production quotas for employ-
ees and imposing these unrealistic production quotas on 
employees because they engage in union activities. 
(k) Constructively discharging employees because they 
engage in union activities. 
(l) In any other manner interfering with, restraining, or 
coercing employees in the ex
ercise of rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Daniel Hurren and Donald Da
vis full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-
joyed. 
(b) Make Daniel Hurren and Donald Davis whole for 
any loss of earnings and other benefits suffered as a re-
sult of the discrimination against them in the manner set 
forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

Daniel Hurren and unlawful layoff of Donald Davis, and 
within 3 days thereafter notify them in writing that this 
has been done and that Daniel Hurren™s discharge and 
Donald Davis™ layoff will not be used against them in 
any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Millington, Michigan facility copies of the attached 
notice marked ﬁAppendix.ﬂ
4 Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since May 29, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the complaint is 
dismissed insofar as it alleges violations of the Act not 

specifically found. APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
                                                           
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 LOUDON STEEL, INC. 309FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT coercively interrogate employees 
about their union activities or sympathies. 
WE WILL NOT tell employees orally and in writing to 
report harassment by union adherents to management. 
WE WILL NOT tell employees that they can only 
speak to other employees at breaks, lunch, and before 
and after work. WE WILL NOT threaten employees with physical 
harm and/or property damage. 
WE WILL NOT threaten employees with discharge if 
they fail to achieve an unrealistic production quota. 
WE WILL NOT engage in surveillance of employees™ 
union activities by approaching their vehicles as the Un-
ion attempted to distribute handbills.
 WE WILL NOT promulgate and maintain a no-
solicitation rule that is overbroad. 
WE WILL NOT lay off and fail to recall employees 
because they engage in union activities
. WE WILL NOT create unrealistic production quotas 
for employees and impose these unrealistic production 

quotas on employees because they engage in union ac-
tivities
. WE WILL NOT in any other manner interfere with, 
restrain, or coerce you in the 
exercise of the rights guar-
anteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Daniel Hurren and Donald Davis 
full reinstatement to their former jobs or, if that job no 
longer exists, to a substantia
lly equivalent position, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed.  
WE WILL make Daniel Hurren and Donald Davis 
whole for any loss of earnings and other benefits result-
ing from their discharge and layoff, less any net interim 
earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the unlawful discharge of Daniel Hurren and the unlaw-
ful layoff of Donald Davis, and WE WILL, within 3 days 
thereafter, notify them in wr
iting that this has been done 
and that the discharge and lay-off will not be used 

against them in any way. 
LOUDON STEEL, INC. 
Patricia Fedewa, Esq., 
for the General Counsel.
 William R. Leser, Esq. (Lambert, Leser, Cook, Giunti & Smith, 
P.C.), 
of Bay City, Michigan, for the Respondent. 
DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Administ
rative Law Judge.  This 
case was tried before the late Judge Jerry M. Hermele in Flint, 
Michigan, on October 23, 2001. 
 Since Judge Hermele had not 
issued a decision in this case prior to his untimely death, Chief 
Administrative Law Judge Robert
 A. Giannasi reassigned the 
case to me on March 1, 2002, pursuant to Section 102.36 of 

the Board™s Rules and Regulations.  As the parties have agreed 

not to try the case de novo, I am
 issuing this decision based on 
the record made before Judge He
rmele and the briefs filed by 
the General Counsel and Respondent.  The charges in these 
cases were filed on June 1, June 11, and August 8, 2001, and 
the complaint was issued August 9, 2001, and amended on 
October 3, 2001. 
The General Counsel alleges 
that Respondent, Loudon Steel, Inc., committed a number of 8(a)(1) violations immediately 
upon learning of an organizing drive by the Union, Sheet Metal 
Workers International Association, Local 7.  It also alleges that 
Respondent violated Section 8(a)(3) and (1) in constructively 
discharging Daniel Hurren and 
laying off Donald Davis. 
FINDINGS OF FACT 
I. JURISDICTION Respondent, Loudon Steel, Inc., a corporation, manufactures 
shipping containers for the automotive industry at its facility in 
Millington, Michigan, where it annually earns gross revenue in 
excess of $500,000 and sells and ships goods valued in excess 
of $50,000 to points outside of the State of Michigan.  Respon-
dent admits and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union, Sheet Metal Workers International 

Association, Local 7, is a labor organization within the meaning 
of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The events of May 29, 2001 
On May 29, 2001, at about 2 p.m., Matthew Gekeler, an or-
ganizer for the Union, hand-deli
vered a letter to Respondent 
informing Loudon Steel that Daniel Hurren was a volunteer 

organizer for Local 7.  Gekeler informed the police that the 
Union would be passing out handbills at Respondent™s plant 
and then went with other union
 members to a pizza parlor.  
Gerry ﬁGibﬂ Loudon, Respondent™s
 vice president and plant 
manager, went to this restaurant to talk to Gekeler.  Gekeler 

informed him verbally that Daniel Hurren was a volunteer un-
ion organizer. 
Later, when the union representatives parked and prepared to 
distribute their handbills, Gib Loudon and Emory Close, Re-
spondent™s second shift supervisor, asked them to move.  A 
police officer named Davenport, whose son works for Respon-
dent, informed the union representatives that they were tres-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310 passing on Respondent™s property and would have to move; the 
union representatives left. 
Daniel Hurren reported for work on time for his shift that 
began at 4 p.m.  Foremen Al
 Volino and Larry Detgen took 
Hurren to a work location where Hurren was to perform his 

usual task in assembling part of the shipping containers.  How-
ever, on May 29, Emory Close, who was already aware that 
Hurren was a volunteer union orga
nizer, came over to Hurren™s 
workstation and told Volino and Detgen to assign another em-
ployee to Hurren™s job.  Close instructed Hurren to walk out-
side the building, where he told him that he knew Hurren was a 
union organizer and that the only 
time he was to talk to em-
ployees was on breaks, at lunch, and after work.  I find for rea-
sons more fully discussed belo
w that Close also threatened 
Hurren with physical harm and s
uggested that his vehicle might 
be vandalized due to his union activities.
1Close assigned Hurren to produce side plates.2  This was the 
first time Close had ever personally assigned work to Hurren.  
Close instructed Hurren to produce 80 parts in his scheduled 
10-hour shift.  He told Hurren that he would be terminated if he 
did not produce that many parts. An employee doing the same 
task on the first shift produced 30 parts in an 8-hour shift.  
Close told Detgen to stay away from Hurren and told welding 
foreman Jason Enos to let Close know if he saw anyone talking 
to Hurren.  A few hours later, Hurren punched out on Respon-
dent™s timeclock and left the plant.
3  The events of May 31, 2001 
The Union returned to Respondent™s plant on the afternoon 
of March 31, to hand out flyers.  Several management represen-
tatives, including Gib Loudon and Emory Close, stood in the 
company™s parking lot, while 
union representatives attempted 
to pass out the handbills.  Local policemen were also present.  
As employees drove up to the 
entrance where the handbillers 
were standing, Emory Close approached 8Œ10 of their cars, 

coming as close as 2Œ3 f
eet to the vehicles. 
Gib Loudon called all second shif
t employees into the lunch-
room at the beginning of the shift and distributed and read to 

them a 4-page memorandum from
 his brother, Gregg Loudon, 
Respondent™s president.  The memo generally advised employ-
ees why Respondent thought it was not
 in their best interests to 
join the Union.  Additionally, at the bottom of the third page, 
the memo stated 
                                                           
                                                           
1 Hurren and Close had just walked 
back into the plant when Close 
made this threat.  They then went 
back outside where Close said it was 
too bad Hurren didn™t have any witnesse
s.  Later in the evening, Close 
stopped by Hurren™s workstation and said cars like Hurren™s get vandal-
ized all the time. 
2 The side plates are parts that are incorporated into the shipping 
containers. 
3 I credit the testimony of Larry Detgen as to the production quota 
imposed on Hurren and the number of parts produced on the first shift.  
So far as this record stands, Detgen
 is a neutral witness and Respondent 
made no attempt to attack his credibility. Detgen™s testimony at Tr. 151  
stands for the proposition that there were production records that indi-
cated the number of side plates produced on the first shift on May 29.  
Respondent offered no testimony that
 such records did not exist. 
Close did not contradict Hurren™s testimony that he threatened to 
terminate Hurren if he did 
not meet his production quota. 
Fact:  The company also will not condone harassment or un-
due pressure on any of you.  If you receive any threats or do 
not want to be harassed, please
 let us know and the Company 
will see that it is stopped.  Remember, it is illegal for a union 
to restrain or coerce anyone in the exercise of their right 
not to 
join 
a union or sign a union card. 
 GC Exh. 11. After the second shift lunchbreak, Emory Close approached 
Donald Davis and moved him from the welding shop to the 
laborer™s shop.  Close asked Da
vis if Davis an
d Daniel Hurren were friends.  Davis replied, ﬁI 
guess so.ﬂ  Close started talking 
about the Union with Davis.  Davis mentioned that there had 
been a union meeting in Frankenmuth, Michigan, the prior 
Friday, but that Davis did not attend.
4Davis went to work drilling tube
s.  While he was working, 
Aaron Burrows, the foreman or team leader in the laborer™s 
shop, drove up in a ‚hi-lowﬂ vehicle.  On the back of the vehi-
cle was a 4 x 8 piece of plywood, which proclaimed, ﬁwe don™t 
want your unionﬂ and contained the signatures of employees.  
Burrows asked Davis to sign th
e plywood and Davis refused.  
Burrows said, ﬁdon™t worry about it if you don™t sign it, you 

won™t get laid off or fired.ﬂ  Da
vis replied that he wasn™t going 
to worry about it and that Burrows
 should ﬁget out of my face.ﬂ  
Burrows drove off.  In part because the entire plant is visible 
from a window in Emory Close™s office, I infer that he was 

aware of Burrows™ solicitation of employees to sign the plac-
ard. As Davis was punching out to leave the plant a few hours 
later, Emory Close approached
 him and employee Jason Fox 
and informed them that they were being laid off.
5  Close also 
told them that they would be r
ecalled soon.  Davis, who began 
working with Respondent in June 1993 was one of the most 

senior welders in the plant.  He had never been involuntarily 
laid off prior to May 31, 2001.  Indeed, in February 2001, when 
some second shift employees were
 laid off, Davis was allowed to transfer temporarily to the first shift for a few weeks. 
Fox was recalled at some unspecified time in the summer of 
2001.  Davis was never recalled and Respondent has hired a 

number of employees, including 
welders and jig builders since 
Davis was laid off.
6  Respondent rehired an employee named 
Mark Evans on June 6, 2001.
7  Respondent has offered no ex-
planation for its failure to reca
ll Davis.  Moreover, the only 
explanation Close offered for 
selecting Davis for layoff is, 
 4 Although Davis did not testify 
that Close asked him about union 
meetings, I infer that this is the case.  There would be no reason for 
Davis to mention the meeting wit
hout prompting from Close.   
5 Close also testified that he laid off a long-time employee named 
Wright.  I decline to either credit or discredit this testimony.  I note that 

the only Wright working for Responde
nt in May was Robert J. Wright, 
who was hired on September 5, 1998.  
Assuming that this is the same 
ﬁJoe Wrightﬂ referred to elsewhere in the transcript, a leadman or in-

structor for welders, this indivi
dual was working for Respondent in 
September and October 2001 (Exh. R-1). 
6 Davis built jigs (a big table on wh
ich the shipping containers are 
constructed) as well as welded. 
7 The record does not indicate 
the position for which Evans was 
hired or how he compared to Davis in seniority. 
 LOUDON STEEL, INC. 311ﬁDon always wanted to take a day off now and then and it was 
more than I thought and this was the result.ﬂ 
In addition to implicitly indicating support for the Union by 
refusing to sign the antiunion placard on May 31, Davis had 
signed an authorization card for the Teamsters Union in April 
and May 2001 and talked to other employees on behalf of the 
Teamsters.  He had discussed 
joining the Sheetmetal Workers 
Union with Hurren sometime later.  He also attended a meeting 

at employee Larry Detgen™s house to discuss organizing a un-
ion at Loudon Steel sometime in the spring of 2001.  A few days after May 31, Close told De
tgen that he had heard some-
thing about Detgen, Donald Davi
s, and Daniel Hurren getting 
together for a union meeting at a bar. 
ANALYSIS 
On May 31, 2001, Respondent viol
ated the Act in coercively 
interrogating Donald Davis regarding his union sympathies 
(complaint pars. 14 and 15). 
Whether an employer™s questioning of an employee about 
union activities violates
 Section 8(a)(1) of the Act depends on 
the circumstances surrounding the questioning, 
Westwood Health Care Center, 330 NLRB 935 (2000); Rossmore House
, 269 NLRB 1176, 1177 (1984), affd. 760 F.2d 1006 (9th Cir. 

1985).  In this case, Emory Cl
ose™s questioning of Donald Davis was coercive. Close approached Davis immediately after 
employees had a meeting with 
Gib Loudon, who read a state-ment demonstrating Respondent™s hostility towards the Union. 
Close immediately asked Davis 
whether he was a friend of Daniel Hurren, known by both of them to be a leader of the 
organization drive within the plant.  Close™s question in this 
context could only have been posed in order to determine 
Davis™ sympathy for the Union.  
Just to insure that Davis didn™t 
miss the point, Close then enga
ged him in conversation about 
the Union. 
Soon afterwards, Aaron Burrows
, a team leader/foreman, 
asked Davis to sign an antiunion placard.  I need not decide 
whether Burrows was a statutory supervisor, because he was 
clearly an agent of Respondent.  Burrows has the authority to 
assign work to employees and to issue written discipline to 
employees, with the approval of
 Emory Close. A person is an 
agent under Board law if employees would reasonably believe 

that the individual was reflecting company policy and speaking 
and acting for management, Community Cash Stores, 238 NLRB 265 (1978).  This was certainly true for Burrows. 
Additionally, I infer that Close, whose office overlooks the 
entire plant was aware that Burrows was riding around in a 
high-low during worktime soliciting signatures for an antiunion 
petition.  I infer he also learned who signed the petition and 
who did not.  When an agent of the employer, such as Burrows, 
solicits employees for an indica
tion of opposition to the Union, 
the agent is obviously interrogating the employee about his or 

her union sympathies.  Moreover,
 that interrogation is inher-
ently coercive.  The Board has l
ong and consistently held that 
an employer may not put employee
s in a position in which they 
reasonably would feel pressured 
to make an observable choice 
that demonstrates their support for, or opposition to the union, 
Kurz Kasch, Inc
., 239 NLRB 1044 (1978); Allegheny Ludlum 
Corp., 333 NLRB 734, 740 (2001). 
Respondent Violated Section 8(a)(3) and (1) of the Act in Lay-
ing off Donald Davis (complaint par. 16) 
In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity has been a sub-
stantial factor in th
e employer™s adverse 
personnel decision. To 
establish discriminatory motiva
tion, the General Counsel must 
show union or protected concerted activity, employer knowl-
edge of that activity, animus or hostility towards that activity 
and an adverse personnel action cau
sed by such animus or hos-
tility.  Inferences of knowledge
, animus and discriminatory 
motivation may be drawn from circumstantial evidence as well 
from direct evidence.
8  Once the General Counsel has made an 
initial showing of discriminati
on, the burden of persuasion 
shifts to the employer to prove its affirmative defense that it 

would have taken the same action even if the employee had not 
engaged in protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (lst Cir. 1981). 
Donald Davis engaged in union activity by discussing orga-
nizing a union and meeting with 
other employees for this pur-
pose.  Respondent, as evidenced by Emory Close™s remarks to 
Davis and to Larry Detgen after Davis™ layoff, knew of, or sus-
pected, that Davis was engaging
 in union activity.  Moreover, 
Davis™ refusal to sign the anti
union placard was activity pro-
tected by the Act of which Respondent was aware through its 
agent, Aaron Burrows, and I infer, through Close. 
Animus There is a great deal of evidence of animus toward union ac-
tivity on the part of management, including Emory Close™s 

surveillance of employees on May 31, the solicitation of em-
ployees to report union activity 
to management, Close™s inter-rogation of Davis regarding his union activities and his interro-
gation of Davis with regard to his friendship with Hurren.  In-
deed, there is no innocent or nondiscriminatory explanation for 

Close™s inquiry to Davis about 
whether or not he was a friend 
of Hurren. Discriminatory motive 
Discriminatory motivation may reasonably be inferred from a 
variety of factors, such as the company™s expressed hostility 
towards unionization combined with knowledge of the em-
ployees™ union activities; inconsistencies between the prof-
fered reason for discharge and other actions of the employer; 
disparate treatment of certain employees with similar work 
records or offenses; a company™
s deviation from past prac-
tices in implementing the discharge; and proximity in time be-

tween the employees™ union activities and their discharge. 
 W.F. Bolin Co. v. NLRB, 
70 F.3d 863, 871 (6th Cir. 1995). 
In the case of the Davis™ layoff, the timing of the layoff sug-
gests discrimination in the absence of any credible non-
discriminatory explanation of wh
y Davis was laid-off instead of 
less senior employees.  In this 
regard I find Close™s explanation 
that Davis took off too many days to be incredible particularly 
in the absence of any corroborative proof and any evidence that 
                                                          
 8 Flowers Baking Co., 
240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1996); 
W. F. Bolin Co. v. 
NLRB, 70 F.3d 863 (6th Cir. 1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312 management ever advised or di
sciplined Davis for excessive 
absenteeism.  Indeed, Close admitted that overall Davis was a 
very good employee.
9  Likewise, there is no credible explana-
tion for why the other employees laid off were recalled and 

Davis was not.  I find Responde
nt™s explanation for Davis™ 
selection to be purely pretextual. 
Findings of antiunion animus and discriminatory motive may 
also be predicated on the pretextual reasons advanced for a 

personnel action.  It is well se
ttled that when a respondent™s stated motives for its actions ar
e found to be false, the circum-
stances may warrant an inference that the true motive is an 
unlawful one that the respondent desires to conceal, 
Fluor Daniel, Inc., 
304 NLRB 970, 971 (1991);
 Fast Food Merchan-disers, 
291 NLRB 897, 898 (1988), Shattuck Denn Mining Corp., 
362 F.2d 466, 470 (9th Cir. 1966). 
Indeed, in a case arising under 
the age discrimination in Em-
ployment Act, the Supreme Court reiterated the probative value 

of an employer™s pretextual reasons for a personnel action in 
proving discrimination. 
 Proof that the defendant™s explanation is unworthy of cre-
dence is simply one form of circumstantial evidence that is 
probative of intentional discrimination, and it may be quite 
persuasive.  In appropriate circumstances, the trier of fact can 
reasonably infer from the falsity of the explanation that the 
employer is dissembling to cover 
up a discriminatory purpose.  
Such an inference is consistent
 with the general principle of 
evidence law that the factfinder is entitled to consider a 
party™s dishonesty about a material fact as ﬁaffirmative evi-
dence of guilt.ﬂ  Moreover, once the employer™s justification 
has been eliminated, discrimination may well be the most 
likely alternative explanation, especially since the employer is 
in the best position to put forth the actual reason for its deci-
sion. 
 Reeves v. Sanders
on Plumbing Products, 
530 U.S. 133, 120 S. 
Ct. 2097 at 2108 (2000). 
Respondent constructively di
scharged Daniel Hurren on 
May 29, 2001; credibility resolutions 
Each of the alleged violations in this case must be estab-
lished independently and Respondent™s defense to each alleged 
violation must also be analyzed
 independently.  However, in 
analyzing each allegation, the entire context of the situation 
must be considered.  This in
cludes other established unfair 
labor practices, which are highly
 relevant in determining Re-
spondent™s motiveŠparticularly, as
 in this case, where they 
establish extreme hostility to unionization and employees™ ef-

forts to organize, NLRB v. DBM, Inc., 
987 F.2d 540 (8th Cir. 1993); Reeves Distribution Services, 
223 NLRB 995, 998 
(1976). In Daniel Hurren™s case, Respondent concedes that he en-
gaged in union activity and that 
it knew that he was the princi-
pal in-house organizer.  To determine whether the General 
Counsel has proved animus and discriminatory motivation, I 
must resolve the conflicting testimony of Emory Close and 
Jason Enos, on the one hand, and Daniel Hurren, on the other. 
                                                          
                                                           
9 Indeed, Close initially testified th
at he thought Davis still worked 
for Respondent (Tr. 35). 
In light of the facts surrounding the layoff of Donald Davis, I 
credit Hurren™s account of his May 29 conversation and find 
that Close threatened him physically and implied that his vehi-
cle might be vandalized.  The fact that Respondent was willing 
to select a senior employee such
 as Davis for lay-off without 
any colorable nondiscriminatory 
explanation leads me to the 
inference that it harbored an extreme degree of antiunion ani-
mus.  There is also no satisfactory explanation for Close™s deci-
sion, shortly after learning of Hurren™s union activity, to re-
move him from his regular task a
nd invite him outside the plant 
for a private conversation.
10Under Board law, the test for determining whether an em-
ployer caused the resignation of, 
or constructively discharged, 
an employee, is as follows 
 First, the burdens imposed upon the employee must cause, 
and be intended to cause, a change in his working conditions 
so difficult or unpleasant as to force him to resign.  Second, it 
must be shown that those burdens were imposed because of 
the employee™s union activities. 
 Crystal Princeton Refining Co., 
222 NLRB 1068, 1069 (1976). 
I find that as a matter of law, Respondent constructively dis-
charged Daniel Hurren. Emory Clos
e™s threats of physical harm 
and vandalism to Hurren™s property, 
as well as Close™s threat to 
terminate Hurren if he did not meet an unrealistic production 
quota, created working conditions
 sufficiently difficult and 
unpleasant so as to force Hurren to resign. 
I also credit Daniel Hurren™s te
stimony that he did not say 
that he was quitting on May 29, because employees would not 
sign union authorization cards or anything similar.  I discredit 
the contrary testimony of Emory 
Close and Jason Enos.  Due to 
the pretextual nature of Close™s explanation for laying off 
Davis, I consider Close an unreliable witness.  Moreover, I 
deem it highly improbable that
 Hurren would quit due to the 
lack of interest in the Union on the first day that the Union 
attempted to openly organize.  It
 is also logically inconsistent 
with the Union™s attempts to handbill employees on May 31. 
Respondent argues that Hurren should not be credited be-
cause among other things, he ﬁwas no neophyte to union organ-

izational drives and activities.ﬂ
11  It also alleges that his testi-
mony about the threats is the result of coaching by organizer 

Gekeler.  While it is possible th
at Respondent™s assertions are 
true, I find that it is much more likely that Hurren™s account of 
the events of May 29 are essentially accurate.
12 10 The plant was noisy, but Close wa
s able to communicate with oth-
ers inside the building. 11 Hurren™s father is the vice pres
ident of a United Autoworkers Lo-
cal.  Hurren discussed the events of 
May 29 with his father immediately 
after getting home that night.  His fa
ther advised him to call Gekeler. 
12 May 29, 2001, was Hurren™s first day back at work after a 3-day 
suspension for allegedly failing to call 
in when he took off from work.  
On May 24, Hurren came to the plant to pick up his paycheck and was 
asked to leave by Close for allegedly interfering with production.  I see 
no relevance of these facts to
 the issues in this case.  LOUDON STEEL, INC. 313Respondent violated the Act by telling employees  
orally and in writing to report harassment by union  
adherents to management 
The memo distributed and read to Loudon Steel employees 
on May 31, is unlawful insofar as it encourages employees to 
report harassment by union supporters to Respondent.  Such 
documents and instructions have a 
dual potential.  First, they 
encourage employees to report to Respondent the identity of 
union card solicitors who in any way approach them in a man-
ner subjectively offensive to the solicited employees.  Sec-

ondly, they discourage card solic
itors in their protected organ-
izational activities. 
Loudon™s letter and oral presenta
tion could be interpreted by 
some employees to cover lawful
 attempts by union supporters 
to persuade employees to sign 
union authorization cards. This is particularly true since there is no credible evidence that union 
supporters employed any unprotect
ed tactics in soliciting sup-port for the Union.  Thus, Respondent™s letter would tend to 

restrain union supporters from attempting to persuade any em-
ployee to sign an authorization card for fear that they would be 
reported to management and disciplined, 
Arcata Graphics, 304 
NLRB 541, 542 (1991); 
Greenfield Die & Mfg. Corp
., 327 
NLRB 237, 238 (1998).  I therefore find that Respondent vio-
lated the Act as alleged in complaint paragraph 13.
13Respondent violated Section 8(a)
(1) of the Act on May 29, by 
coercively interrogating Daniel
 Hurren about his union activity, 
telling him that he could only speak to other employees at 
breaks, lunch, and before and after work, threatening to place 
his protected activities under su
rveillance and doing so, and 
threatening hurren with physical 
harm and property damage, as 
alleged in complaint 
paragraphs 8 and 9
 As I generally credit Hurren™s 
account of his May 29 conver-
sation with Close, I find that
 Respondent coercively interro-
gated Hurren by asking him why he
 supported the Union.  This inquiry is coercive in the context 
of the other things said in the 
conversation.  Even Close™s account, that he told Hurren that he could only 
talk to employees about the Uni
on at lunch, breaks, and before and after work, constitutes restraint of union activity in viola-
tion of Section 8(a)(1).  While an employer may prohibit the 
discussion of nonwork-related t
opics during working time, it 
cannot limit such a prohibition 
to unions or other protected 
subjects, Altorfer Machinery Co
., 332 NLRB 130, 133 (2000), M. J. Mechanical Services
, 324 NLRB 812 (1997).  There is no 
evidence that Respondent prohi
bited employees from discuss-
ing nonwork-related topics.  Its employee handbook, GC Exh. 

8, contains no such prohibition.  Thus, it could not prohibit 
employees from either encouraging coworkers to support the 
Union during worktime or discouraging coworkers from doing 
so.14                                                          
                                                           
13 Respondent would not have violat
ed the Act if it had advised its 
employees to contact the NLRB in the 
event of restraint, coercion, or 
interference with their Sec. 7 rights on the part of the Union. 
14 While Respondent can certainly take steps to limit conversations 
that disrupt production, it cannot as a general rule disallow union-
related conversations while allowing
 discussion of other nonwork re-
lated subjects. 
I also credit the testimony of Daniel Hurren and Larry Det-
gen, and find that Close told Jason Enos, in front of Hurren, 
that Hurren was to be supervised at all times and that, at 
Close™s direction, Enos kept 
a constant watch on Hurren.  
Given that these instructions were given in the context of 
Close™s warnings about not talking about the Union during 
worktime, I find that Respondent
 both gave Hurren the impres-
sion that his union activities would 
be under surveillance and in 
fact, placed his union activities under surveillance.
 Respondent, by Emory Close, engaged in unlawful surveillance 
of employee™s union 
activities by approaching employees™ ve-
hicles as the union attemp
ted to distribute handbills
 It is well settled that where, as here, employees are conduct-
ing their activities openly on or
 near company premises, open 
observation of such activities by 
an employer is not unlawful, 

Roadway Package System
, 302 NLRB 961 (1991).  Thus, Re-
spondent™s management personne
l did not violate the Act by 
standing in the parking lot a
nd watching the Union distribute 
handbills. 
However, an employer may not 
do something ﬁout of the or-dinaryﬂ to give employees the impression that it is engaging in 
surveillance of their protected activities, 
Arrow Automotive 
Industries, 258 NLRB 860 (1981).  Emory Close walked up to 
and within a few feet of 8Œ10 employees™ vehicles when they 

approached the handbillers.  He testified that he did so because 
his employees could not get into the driveway.  I decline to 
credit this testimony.  First of
 all, the police were at Respon-
dent™s plant when the union handbillers were present on May 
31.  Had the Union been preventing employees from entering 
the plant, it is reasonable to assume that Respondent would have asked the police to interven
e or that the police would have 
intervened on their own.  There is no indication that the police 
interfered with the distribution of handbills in any way.
15Also, given the pretextual natu
re of Close™s explanation for 
Davis™ layoff, I consider his te
stimony unreliable in the absence 
of corroboration.  There is no corroboration for his assertion 

that the Union was blocking access to the plant when the 8Œ10 
employees were trying to get to work.  Moreover, Davis™ testi-
mony, at Tr. 119Œ120, indicates th
at the handbillers were not impeding access to the drivewayŠother than delaying employ-

ees a few seconds if they stopped to accept a handbill. 
By approaching the employees™ vehicles Close was giving 
the impression that he was determining who was accepting the 
handbills and thus created the impression of surveillance in 
violation of Section 8(a)(1).16  Moreover, there is no alternative 
and nonviolative reason for Close™s conduct during the hand-
billing. 
 15 The police asked the union handbillers to move their cars on May 
31, so that trucks could get into the plant (Tr. 65).  I assume the hand-
billers did so and did not otherwis
e block access to the plant.  Other-
wise, I infer the police would have
 demanded further action by the 
handbillers. 16 I conclude that the General Counsel has not established that the 
presence of about seven management officials and foremen/team lead-
ers in the parking lot was ﬁout of the ordinary.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314 Respondent™s no-solicitatio
n rule violated the Act 
Respondent™s employee handbook,
 which was distributed in 
1998, contains the following provision 
 Solicitation for any cause duri
ng working time and in working 
areas is not permitted.  Working time is defined as the time 
assigned for the performance of your job.  Working areas do 
not include the lunchroom or parking areas.  Solicitation dur-
ing authorized meal 
and ﬁbreakﬂ times is permitted as long as 
it is not conducted in working areas. 
 GC Exh. 8. There is no evidence that this rule has been invoked by Re-
spondent with regard to any ac
tivity, let alone union activity.  
The General Counsel alleges that the rule is overly broad and 
therefore violative of Section 8(a)(1) because it facially prohib-
its an employee from soliciting in work areas on nonworktime, 
i.e., during authorized lunches and breaks. 
Forty years ago in 
Stoddard-Quirk Mfg. Co
., 138 NLRB 615, 
619 (1962), the Board enunciated di
ffering rules for the distri-bution of literature and oral solicitations.  A rule prohibiting the 
distribution of literature may properly extend to working areas 
even during nonworking times, 
Albert Einstein Medical Center
, 245 NLRB 140, 142 (1979); 
Hale Nani Rehabilitation
, 326 NLRB 335 fn. 2 (1998). 
Oral communication regarding union activity can be prohib-
ited during working hours in working areas, only if the em-
ployer prohibits oral communi
cation of all subjects during 
working time, 
Altorfer Machinery Co
., 332 NLRB 130 (2000).  
Since Respondent™s no solicitation rule is ambiguous as to 
whether it applies to oral co
mmunications and/or the distribu-
tion of literature, the ambiguity must be resolved against 
Lou-don Steel, Grouse Mountain Lodge, 333 NLRB 1322, 1332 
(2001).  I therefore find that Re
spondent™s no-solicitation rule 
violates Section 8(a)(1) of the Act because it could be inter-
preted to prohibit oral comm
unication regarding union activity 
in working areas at all times, as well as prohibiting oral com-

munications about union activ
ity during working times in 
which other subjects may be discussed. 
CONCLUSIONS OF LAW 
A. Respondent, Loudon Steel, Inc
., violated Section 8(a)(1) 
of the Act by 
1. Coercively interrogating Donald Davis regarding his un-
ion sympathies; 
2. Telling employees orally and in writing to report harass-
ment by union adherents to management; 
3. Coercively interrogating Da
niel Hurren about his union 
activity; 
4. Telling Daniel Hurren that 
he could only speak to other 
employees at breaks, lunch, and before and after work; 
5. Threatening to place Daniel Hurren™s union activities un-
der surveillance and doing so; 
6. Threatening Daniel Hurren 
with physical harm and prop-
erty damage; 
7. Engaging in surveillance of 
employees™ union activities by 
approaching their vehicles as th
e Union attempted to distribute 
handbills; and 
8. Promulgating and maintaining 
a no-solicitation rule that is 
overbroad due to its ambiguity. 
B. Respondent violated Section 
8(a)(3) and (1) of the Act by 
1. Laying off Donald Davis 
on May 31, 2001, and failing to 
recall him; and 
2. Constructively dischargi
ng Daniel Hurren on May 29, 
2001. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged Daniel 
Hurren and discriminatorily laid 
off Donald Davis, it must offer them reinstatement and make them whole for any loss of earn-
ings and other benefits, computed on a quarterly basis from 
date of discharge to date of pr
oper offer of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
   